Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The present application, filed on (7/9/2019), is being examined under the first inventor to file provisions of the AIA .   Claims (1-21) were examined in a Non-Final on 7/26/2021. A Final office action in response to Applicants submission of 11/24/2021 was mailed on 2/8/2022. Claims 1-6 and 8-27 were examined.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/28/2022 and 3/29/2022 has been entered. Claims 1-6, 8-21 and 23-28 are pending and being examined. Claim 28 is a newly added claim. 
  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation “wherein the change in polarization of the ferroelectric material due to the Vdc established by the RF plasma is resolved by a measurement pickup of the electric displacement field measurement sensor” in claim 28 is unclear. It does not appear however, to be different in scope with respect to claim 8 on which it depends.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 9-17, 19-21 and 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Nagami et al (US 20140231389) in view of in view of Mundt et al (US 20060249729) and (Woerdenweber (US 20150068316) or Rodriguez et al (US 6582977)).
Regarding claim 1 and others not specifically mentioned, Nagami et al discloses a plasma processing apparatus including a chamber (10) a substrate holder 12; RF power supplies 28, 30; and a voltage measurement device (Fig 7 164) to measure a self-bias (-Vdc) (see paragraphs 42-43, 105; and figure 1). Nagami teaches using this signal to construct a database usable for process control (Para 104-109). In another embodiment Nagami et al disclose a capacitor 180 in Fig 11 to measure self-bias to be used for process control (Para 113-119).
Nagami et al do not disclose a displacement field measurement sensor configured to measure an electric displacement field (Vdc) caused by an RF plasma, the electric displacement field measurement sensor detecting a change in polarization of a ferroelectric material by an electric field (Vdc) and the change in polarization resulting from exposure to the RF plasma.
Mundt et al disclose plurality of capacitive sensors arranged in a group to capture and analyze plasma properties such as electric fields and currents (see paragraph 65 and Fig 4A-9).
It would have been obvious for one of ordinary skill in the art at the time of invention to use capacitive sensors as taught by Mundt in Nagami et al since capacitance sensors could be used to detect electric field.
Nagami et al in view of Mundt et al do not disclose capacitor sensor explicitly disclosing detecting a change in polarization of ferroelectric material by an electric field.
Woerdenweber teaches a sensor array comprises a carrier substrate and a ferro electric layer disposed on the carrier substrate, wherein the sensor array comprises means for reading the permittivity of the ferro electric layer. (Abstract)
Woerdenweber teaches further that it was known that polarization can be induced in an insulating, polarizable material, referred to as a dielectric, by way of an external electric field E. Among dielectrics, a displacement of the charge, and thus electrical polarization of the material, is brought about in piezoelectric materials by external electric fields and  positive and negative lattice components are displaced as a result of the deformation so that an electric dipole moment is created, whereby apparent charges are induced on the surface of the outwardly neutral crystal. (Para [0002]) 
Woerdenweber teaches further that a capacitor assembly can be disposed on the ferroelectric layer as a means for reading the permittivity of the ferroelectric layer. (Para [0014]) Woerdenweber discloses measuring change of permittivity accordingly through Fig 3 where electronics reading permittivity by change of capacitance is disclosed in Fig 3 25 and 26. (See also para [0048])
Therefore, detection of change in polarization by change of capacitance would have been obvious for one of ordinary skill in the art to in Nagami et al in view of Mundt et al.
Rodriguez et al similarly disclose determining polarization of ferroelectric material due to electric field by plasma to determine plasma properties (Abstract). Specifically, Rodriguez et al disclose a ferroelectric capacitor (Fig 4, 110) being connected with a test voltage (162) as disclosed in detail in Fig 6. The current sensor 164 generated signal for processor system. 
Regarding claims 2-3, 7, 13 measurement pickup is a capacitor and (13) is disclosed external to substrate in Woerdenweber.
Regarding claim 4 plurality of capacitive sensors being measurement pickups are disclosed in Mundt (Fig 4C 346A, 346B and 346C).
 Regarding claims 5, 11, 14 measurement pickup would be ring shaped as conforming to Nagami (Fig 7 165)
Regarding claim 6, 15 and 17 pickup is inside or on substrate in (Mundt Fig 4A and Fig 4C).
Regarding claim 16 the sensor pickup is in focus ring (Nagami Fig 11 170). 
Claim 25 recites two sets of capacitor plates constituting two capacitors measuring electric fields associated with those two regions. This however is a mere duplication of parts.  
Regarding claims 26 and 27 when a sensor measures a parameter and its output is generally in the form of volts or millivolts a calibration determines the correspondence between the measured parameter and output signal such calibration is well known and essential for measurement system for display or control purpose. 
Claims 8, 16, 18, 23 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Nagami et al (US 20140231389) in view of Mundt et al (US 20060249729) and Woerdenweber (US 20150068316) and Chen et al (US 20130203258).
Regarding claim 8 and 18 Nagami et al in view of Mundt et al do not disclose ferroelectric capacitor sensor in a pulsed plasma processing system.
Chen et al disclose a plasma processing chamber  including a chamber component incorporating ferroelectric material and teach that when a bias voltage is applied across the ferroelectric material the capacitance is varied (Para 46)  and by varying the capacitance plasma property could be varied (Para 68). Chen further discloses that the plasma could be continuous or pulse plasma (Para 40). 
Therefore, having pulse plasma in chamber of Nagami et al in view of Mundt et al and Woerdenweber would have been obvious for process advantage. 
Regarding claim 16 having such a component as the focus ring is disclosed (Fig 5B and para 53). By controlling the capacitance this way processing over the peripheral area could be precisely controlled.
Therefore, having measurement sensor on a focus ring would have been obvious.
Regarding claims 23, having a pulse frequency up to 10 KHz ie below 10 KHz is an intended use. However, such use is common and obvious.

Response to Amendment and arguments
Applicant’s argument regarding Eto is not persuasive. Eto was used to demonstrate the correlation between capacitance and applied electric field across a ferroelectric capacitor. In the present rejection Woerdenweber is used. As stated Woerdenweber teaches a sensor array comprises a carrier substrate and a ferro electric layer disposed on the carrier substrate, wherein the sensor array comprises means for reading the permittivity of the ferro electric layer in response to electric field and thus teaches a ferroelectric sensor to measure electric field. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references of Buehlman (US 20090092033) indirectly teaches electric field sensor using polarization in ferroelectric material (Para [0007]). Similarly, Boglio (US 20160139190) teaches a multiferroic capacitor for detecting electric fields (Abstract) and Brodzelli et al (20140354263) uses polarization of ferroelectric liquid crystal electric field and voltage sensing applications. (Para [0085])
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAM N KACKAR whose telephone number is (571)272-1436. The examiner can normally be reached 09:00 AM-05:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 5712721435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAM N. KACKAR
Primary Examiner
Art Unit 1716



/RAM N KACKAR/Primary Examiner, Art Unit 1716